Order entered August 4, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00936-CR

                          BEDROS NOBAR MINASSIAN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F08-54609-P

                                             ORDER
       The Court GRANTS the State’s motion to extend time to file its brief. We ORDER the
State’s brief received on August 1, 2014 filed as of the date of this order.
       The Court GRANTS the State’s motion to present argument only to the extent that if the
appeal is submitted with argument, the State will be permitted to argue.

                                                        /s/   DAVID EVANS
                                                              JUSTICE